Atkinson, J.
In 1879 a legislative act provided that the City of Bainbridge is “authorized to levy a tax annually, in addition to that now authorized by law, not to exceed four tenths of one per cent., for the purpose of establishing and maintaining public schools” in that city, if at an election called and held as provided in the act it should be determined by “the necessary constitutional majority” of the qualified voters of the city that the “public schools shall be established.” Ga. L. 1878-9, p. 301. Amendatory acts were enacted in 1920 (Ga. L. 1920, p. 740) and 1925 (Ga. L. 1925, p. 895), purporting to increase the amount of tax leviable for public-school purposes, no mention being made in either act of a referendum vote on the question of increasing the tax. The increase provided in the act of 1920 extended the amount to five tenths of one per cent., and that provided in the act of 1925 extended the amount to seven tenths of one per cent. In article 8, section 4, paragraph 1, of the constitution of 1877, as amended by adoption of amendments proposed by the legislature (Ga. L. 1903, p. 23; Ga. L. 1919, p. 66; Code, § 6579), it is declared: “An additional levy to that already allowed, not to exceed five mills, shall be permissible in . . municipalities . . on a two-thirds vote of those voting.” Held, that the last amendment to the constitution quoted above in part, relating to the same question, became a part of the act of 1879 as amended by the acts of 1925 and 1920 supra; and those statutes, while making no express reference to a referendum, must be construed as authorizing the increase of levy of a school tax exceeding five mills on the dollar only when authorized .by a two-thirds vote of those voting at an election to determine whether the tax shall be levied. Accordingly the Court of Appeals erred in reversing the judgment of the trial court, sustaining the ground of illegality to the tax execution to the extent of so much of the tax levy as exceeded five mills on the dollar.

Judgment reversed.


All the Justices concur, except Bell, J., disqualified.